 In `the Matter ofARMOUR AND COMPANYandUNITED PACKINGHOUSEWORKERS OF AMERICA, CIOCase No. 10-R-1568.-Decided October 24, 1945Mr. J. C. Moore,of Chicago, Ill., andMr. J. W. Pehler,of Tifton,Ga., for the Company.Mr. G. R. Hathaway,of Atlanta, Ga., andMr. John T. Norman,ofTifton, Ga., for the United.Mr. Glenn L. Moller,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF TIIE CASEUpon a petition duly filed by United Packinghouse Workers ofAmerica, CIO, herein called the United, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Armour and Company, Tifton, Georgia, herein called theCompany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before Mortimer H. Freeman, TrialExaminer.The hearing was held at Tifton, Georgia, on September13, 1945.The Company and the United appeared and participated.All parties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYArmour and Company, an Illinois corporation, operates a branchplant at Tifton, Georgia, where it is engaged in meat packing, the dis-tribution of meat, dairy, and poultry products.During the past yearapproximately 30 percent of the products processed at its Tifton plantwas shipped to it from points outside the State of Georgia.During_64 N. L. R. B., No. 81670417-46-vol. 64-30449 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe same period the Company shipped approximately65 percent ofthe products processed by its Tifton plant to pointsoutsidethe Stateof Georgia.The Company admits it is engaged in commerce withinthe mean-ing of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Packinghouse Workers of America, affiliated with the Con-gress of Industrial Organizations, is a labor organization admittingto membership employees of the Company.III.THE QUESTION CONCERNINGREPRESENTATIONBy letter dated July 28, 1945, the United requested the Companyto recognize it as the exclusive bargaining representative of the em-ployees at the Tifton plant.The Company refused this request untilsuch time as the United is certified by the Board.A statement of the Board agent, introduced into evidence at thehearing, indicates that the United represents a substantial number ofemployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of the employees of the Company, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, substantially in accordance with the stipulation of theparties, that all employees of the Company's Tifton plant, excludingoffice employees, clerical employees, production clerks, checkers,watchmen, assistant buyer, and supervisory employees with thQ rankof assistant foreman and above and all other supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.1The Field Examiner reported that the United submitted 135 application cards, of which45 R ere dated in July 1945,and 90 were undated,and that there are approximately 175employees in the appropriate unit. ARMOUR AND COMPANYDIRECTION OF ELECTION451By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain repre-sentatives for the purposes of collective bargaining with Armour andCompany, Tifton, Georgia, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Tenth Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,Sections 10 and 11, of said Rules and Regulations, among the em-'ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingany who have since quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of the election, to deter-mine whether or not they desire to be represented by United Packing-houseWorkers of America, CIO, for the purposes of collectivebargaining.MR.GERARD D. REILLYtook no part in the consideration of theabove Decision and Direction of Election.